Hubbard, J.
The plaintiffs, by their bill, seek to redeem certain real estate sold for taxes, and which the purchaser at the auction sale afterwards conveyed to the defendants. They also seek a discovery as to the facts connected with the sale, md as to an alleged fraudulent evasion, by the defendants, of a tender of the moneys due, so as to prevent a redemption within the two years given by the Rev. Sts. c. 8, $ 32. To this bill the defendants demur.
The plaintiffs, to sustain the bill, rely on the provisions of the Rev. Sts. c. 73, <§>§ 27 — 30, for the redemption of estates taken on execution, as being sufficiently broad, to include the case of lands sold for the payment of taxes. And if the case is not brought within this chapter, they then contend that it is embraced in c. 81, § 8, giving power to the court to heat and determine cases in equity.
The Rev. Sts. c. 73, §<§> 24 - 29, point out the things to be done, to enable the debtor to get back his land which has been taken from him on execution, and give him a remedy, either by writ of entry or by a bill in equity. Section 30 provides for the case of an execution levied on the rents and profits of an estate for life, ana directs that the same proceedings, in regard to its redemption, shall be had, as are prescribed for the redemj tion of other real estates. But no provision *106is made in the chapter, nor any allusion to it, for the redemption of lands sold for the payment of taxes. To connect these sections with the subject, it is therefore necessary to refer to c. 8, which provides for the sale of lands for the payment of taxes, and for their redemption. These provisions are contained in <§,<§> 18 —31, and the only reference to c. 73 is contained in § 32, which is as follows: “ The owner of real estate sold for payment of taxes, or his heirs or assigns, may, at any time within two years from the day of sale, redeem the estate sold, by paying or tendering to the purchaser, or his heirs or assigns, the sum paid by him, with ten per cent, interest and all necessary intervening charges ; and when the rents and profits shall be sold for payment of taxes, the same may be redeemed at any time within the said two years, in the manner provided in the 73d chapter for the redemption of rents and profits taken on execution.” This language is precise and clear, and the provisions of the 73d chapter are strictly limited to a case where the rents and profits have been sold for taxes ; and we are clearly of opinion that they cannot be extended so as to embrace the case of lands sold for the payment of taxes, without doing violence to the words used, and to the intent of the framers of the statute The reason for the restriction is not given ; but it plainly exists, and we are therefore bound to say that no remedy in equity, for the recovery of lands sold for the payment of taxes, is given by the 8th or 73d chapter.
.We are then called upon to consider whether such a bill can be sustained by virtue of any of the provisions of c. 81, *§> 8. The powers there enumerated relate to the redemption of mortgages; to the enforcing and regulation of trusts; to the specific performance of written contracts ; to the redelivery of goods and chattels; to suits for-contribution ; to cases where more than two parties have distinct rights or, interests in difference ; to suits between co-partners, joint tenants, tenants in common, joint trustees, co-executors and co-administrators; to cases of waste and nuisance, and to bills for discovery. But there is no provision for sustaining a bill for the redemption of land sold for the payment of taxes.
*107It is argued, however, that under the power to regulate and enforce trusts, the purchaser of an estate sold for the payment of taxes, or his assignee, after tender made, may he charged as the trustee of the debtor, and so may be called upon to account in equity; and it is likened to the case of a mortgagor and mortgagee. To say nothing of the improbability that a case was intended to be included by implication merely, under this branch of the powers of the court, when the same had been expressly legislated upon in previous chapters, we think it differs from that of a mortgagor and mortgagee in this, that it is not a relation created by the act of the parties ; that there exists no legal estate in the one and an equitable estate in the other, for the protection of which specific and appropriate relief is provided. There is no privity between the parties by way of contract. There are no rents and profits to be accounted for in consequence of possession, and no account to be stated which needs the aid of a master. There is no legal analogy between the cases. The deed of the collector must state the sum for which the estate was sold, and the statute gives ten per cent, interest on the sum paid, and all necessary intervening charges. This last is an indefinite expression, relating perhaps to the recording of the deed and the draft of a reconveyance; but whether relating to these or not, the “ necessary intervening charges ” cannot be of a character to require the intervention of a bill in equity to relieve against them. When the tender is made, for the purpose of redeeming lands thus sold, with an accompanying offer to pay such charges, if the holder of the estate neglects Ol refuses to state them, he cannot afterwards make the nonpayment of them a cause for defeating a suit brought for the recovery of the premises; and if his claim should be an extravagant one, the parties aggrieved would not be without legal remedy.
We are therefore of opinion that the statutes have not created, and did not intend to create a trust between parties thus situated ; and that the remedy of the debtor whose land has been sold for payment of taxes remains as it was under Sú. 1785, c. 70, $ 7.
*108In looking at the bill, we think it sets out a case of fraud on the part of the defendants, and not a trust; and the court, having no distinct equity power in the matter of frauds, cannot, for the sake of aiding parties apparently injured, convert frauds into trusts, and thus support a bill for relief.
We have not overlooked the fact that this is a bill for discovery as well as relief, and that it might be said that the demurrer is too broad; but there being no averment that any suit at law is pending, or is about to be brought, in which a discovery may be material, the demurrer is proper, for that cause. Cooper Eq. Pl. 58. Pease v. Pease, 8 Met. 395. The bill is dismissed, but without prejudice to an action at law.